DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2006/0280925) in view of Mabuchi et al (US 2014/0296373) and Evans et al (US 5,891,949).
Regarding claim 1, Kim teaches a rubber composition for tire tread (Abstract) comprising 100 parts by weight of a raw rubber (Abstract) and 40-90 parts by weight of a silica ([0024]).
	Kim teaches that other additives may be added to the composition ([0024]), however fails to teach a) that the composition contains a liquid polymer.  Also Kim fails to note b) the CTAB of the silica.
	Regarding a) above, Mabuchi teaches a tire which incorporates 1 to 50 phr ([0061]) of a farnesene resin ([0060]).  The farnesene has a glass transition temperature of -60 to -120 C ([0035]) and 
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the farnesene/butadiene resin of Mabuchi as an additive of the rubber composition of Kim.  One would have been motivated to do so in order to improve performance on ice and snow (Mabuchi, [0034]).
	Regarding a) above, Evans teaches a tire tread (col. 1, lines 40-45) which incorporates silica with a CTAB of 10 to 140 m2/g (col. 1, lines 50-55).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the silica of Kim have the CTAB as taught by Evans.  One would have been motivated to do so in order to receive the expected benefit of have tread wear characteristics comparable to that of carbon black without the large amount of coupling agents (Evans, col. 1, lines 40-45).
	Regarding claim 2, Kim teaches that the raw rubber contains natural rubber (50 wt. %), styrene-butadiene rubber (20 wt. %), and butadiene rubber (30 wt. %) (Examples).
	Regarding claim 4, Kim teaches that the filler contains carbon black (66 wt. %) and silica (33 wt. %) (Examples).
	Regarding claim 6, Kim teaches the addition of 20-35 parts by weight of a process oil ([0023]) which is a naphthenic oil ([0023]).
	Regarding claim 7.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2006/0280925) in view of Mabuchi et al (US 2014/0296373), Evans et al (US 5,891,949) and Belmont et al (US 2015/0183962).
The discussion regarding Kim, Mabuchi and Evans in paragraph 4 above is incorporated here by reference.	
Regarding claim 3, Kim teaches that the composition incorporates a styrene-butadiene resin (Examples), however, fails to teach the functionalization of the resin with a functional group.
Belmont teaches a rubber composition for use in tire treads ([0147]) which contains an amine functionalized ([0139]) or silane functionalized ([0138]) styrene-butadiene resin ([0137]).  The resin can be functionalized at the terminal ends or can be pendant groups ([0138]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the SBR of Kim with the functionalization of Belmont.  One would have been motivated to do so in order to receive the expected benefit of improving hysteresis and abrasion resistance (Belmont, [0017]).
Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  Examples 1 and 2 can sufficiently represent the rubber composition currently recited in claim 1.
Examiner’s response:  The examiner has considered the data presented in Table 1.  It is noted that the liquid polymer in Examples 1 and 2 is a liquid polybutadiene as noted on page 21 of the specification.  It is noted that formula 1, as recited is a farnesene/butadiene copolymer and is not a polybutadiene homopolymer.  Therefore, neither Examples 1 nor 2 represent the rubber composition currently recited in claim 1.
Applicant’s argument:  Kim and Evans show only the case of using silica to which liquid polymer is not applied and Mabuchi shows only the case where liquid polymer is applied to general silica.
Examiner’s response:  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Kim teaches the rubber composition, Evans teaches the recited silica and Mabuchi teaches the liquid polymer.  Each of these components has a proper motivation to combine with each other as noted in the rejection above.
Applicant’s argument:  Mabuchi shows that Ultrasil VN3-G is used as an example for silica used with liquid polymer.  This silica has a CTAB of 165 which is outside the recited range.
Examiner’s response:  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Evans teaches the recited silica and provides the proper motivation to combine.
Applicant’s argument:   Kim in view of Mabuchi and Evans cannot be reasonably understood to suggest the use of a liquid polymer in conjunction with a low specific area silica.
Examiner’s response:  The prior art references teach all the recited limitations with proper motivation to combine the references.  Applicant has not provided persuasive arguments on why the prior art references cannot be combined – for example, no unexpected results or teaching away has been argued.  As such, the rejections are maintained above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764